DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on November 03, 2021 has been entered. Claims 16, 19-26 and 29-31 are pending in this application.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 20 depends on cancelled claim 17, in Claim 20 line 1, please change the phrase “The bandwidth calculation system of claim 17” to - - The bandwidth calculation system of claim 16 - -.

Allowable Subject Matter
Claims 16, 19-26 and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Cramer et al. [US 10732514 B2] teaches a method of optimizing bandwidth of measurement illumination for a measurement application, and an associated metrology apparatus. The method comprises performing a reference measurement with reference measurement illumination having a reference bandwidth and performing one or more optimization measurements, each of said one or more optimization measurements being performed with measurement illumination having a varied candidate bandwidth. The one or more optimization measurements are compared with the reference measurement; and an optimal bandwidth for the measurement application is selected based on the comparison. 
	However, with regard to claim 16, the prior art of record does not anticipate nor render obvious to one skilled in the art a bandwidth calculation system for determining a desired wavelength bandwidth for a measurement beam in a mark detection system as claimed, more specifically, the bandwidth calculation system comprising determine the 
	With regard to claim 22, the prior art of record does not anticipate nor render obvious to one skilled in the art a mark detection system as claimed, more specifically the mark detection system comprising a bandwidth calculation system configured to determine a desired wavelength bandwidth for a measurement beam in a mark detection system, the bandwidth calculation system comprising a processing unit configured to determine the desired wavelength bandwidth based on mark geometry information; a radiation unit comprising a radiation source holder configured to accommodate a radiation source and a control unit configured to control the radiation source, the radiation source being configured to emit a measurement beam towards the mark comprising radiation in a wavelength bandwidth with a selected width based on the desired wavelength bandwidth, and a detection unit comprising: a detector configured to detect a reflected beam comprising a component of the measurement beam being reflected by the mark, and a processing unit configured to determine a position of the mark based on the reflected beam detected by the detector, as required by claim 22.

	With regard to claim 29, the prior art of record does not anticipate nor render obvious to one skilled in the art a method for determining a desired wavelength bandwidth for a measurement beam in a mark detection system as claimed, more specifically the method comprising steps of determining the desired wavelength bandwidth based on mark geometry information, wherein the mark geometry information comprises mark depth information representing a depth of a mark: determining a period and/or a variance parameter of a mark detection error function, based on the mark depth information, the mark detection error function representing a difference between an actual position of the mark and a determined position of the mark 
	With regard to claim 31, the prior art of record does not anticipate nor render obvious to one skilled in the art a system as claimed, more specifically the system comprising a processing unit configured to: determine mark geometry information comprising mark depth information representing a depth of a mark; determine a reflected light signal strength of a reflected beam comprising a component of a measurement beam based on the mark geometry information; and determine a desired wavelength bandwidth based on the reflected light signal strength, as required by claim 31.
	Claims 19-21, 23, 25, 26 and 30 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882